                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Mary L. Haggins,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00179-FDW-DCK
                                      )
                 vs.                  )
                                      )
  Centers for Medicare and Medicaid   )
               Services,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 24, 2020 Order.

                                               September 24, 2020




      Case 3:20-cv-00179-FDW-DCK Document 5 Filed 09/24/20 Page 1 of 1
